 LONGSHOREMENILWU LOCAL7 (GEORGIA PACIFIC)LocalUnion No 7,InternationalLongshoremen'sand Warehousemen'sUnionandBellingham Division,Georgia Pacific Corporation and Bellingham Stevedoring Co andLocalUnion No 194,Association of Western Pulp and Paper WorkersCase 19-CD-415September 30 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 14 1984 the National Labor Relations Board issued a Decision and Order' in theabove entitled proceeding in which it concludedthat Local Union No 7InternationalLongshoremen s and Warehousemen s Union (ILWU or theRespondent) violated Section 8(b)(4)(ii)(D) of theAct by filing in lieu of grievances against Bellingham Stevedoring Co (Bellingham) bothbeforeandafterthe Board s 10(k) determination2 awarding thedisputed work to employees of Bellingham DivisionGeorgia Pacific Corporation (the Employer)who were represented by Local Union No 194Association of Western Pulp and Paper Workers(AWPPW) The Board ordered the Respondent tocease and desist from filing such grievances and totake certain affirmative action to remedy its unlawful conductThe Respondent then petitioned for review oftheBoards Decision and Order in the UnitedStates Court of Appeals for the Ninth Circuit andthe Board filed a cross application for enforcementof its Order Subsequently, the Board filed with thecourt a motion to remand the case to the Board forfurther considerationOn March 11 1986, thecourt granted the Board s motionThe Board thereafter invited the parties to filestatementsof positionThe General Counsel theEmployer and the Respondent filed statements ofpositionThe Board sua sponte has reconsidered its onginalDecision and Order to the extent set forthbelow Our principal focus on reconsideration concerns the Board s earlier finding that the Respondent violated Section 8(b)(4)(ii)(D) of the Act byfiling grievances seeking in lieu of paybeforetheBoard made its 10(k) determination in this case 31273 NLRB 3632 267 NLRB 26 (1983)2 TheBoard hasalso reconsideredthe earlier finding that the Respondent violated Sec 8(b)(4)(ii)(D) of the Actby failingand refusing tocomply withthe BoardsDecisionand Determinationof Dispute273 NLRB at 367 InLongshormen ILWU Local 6(GoldenGrain)289NLRB I fn 3 (1988) the Board unanimously held that a refusal topromise compliancewith the 10(k) determinationdoesnotserve asan independent basis for finding an 8(b)(4)(D) violationRather such89On reconsiderationwe cannot agree with theBoard s earlier finding that it was unlawful for theRespondent to file arguably meritorious work assignment grievances prior to the issuance of theBoard s 10(k) determinationWe adhere to Boardprecedent holding generally that the mere filing ofsuch grievances does not constitutecoerc[ion]within the meaning of Section 8(b)(4)(u)(D) Seee g Brockton Newspaper Guild (Enterprise Publishing)275 NLRB 135 136-137 (1985)SheetMetalWorkers Local 49 (Los Alamos Constructors),206NLRB 473 476-477 (1973) Our approach is inharmony with the basic policies of the Act and issupported by decisions of the Supreme CourtWefirst set forth the facts the contentions of the partiesand then our discussion of the legal principlesand policies involvedFactsThe Employer receives bulk shipments of saltabout 14 times each year at its dock facilities inBellinghamWashingtonDuring unloading operations before September 1981 cranes located in thehold of the ship were used to scoop the salt outand into a hopper on the dock from where the saltwas transported on a series of conveyor belts to asalt padAt the salt pad a shuttle conveyor wasused to distribute the salt evenly over the padILWU members employed by Bellingham Stevedonng operated the cranes while the Employer sAWPPW represented employees operated the conveyor belts including the shuttle conveyorAround September 1981 the Employer decidedto cease using the shuttle conveyor and instead touse bulldozers on top of the salt pad during unloadingsAfter ameetingbetween the Employer andAWPPW officials the Employeragreed to use itsAWPPW represented employees to operate thebulldozersDuring the first unloading in September1981 the Respondent protested to Bellingham thatunder the Pacific Coast Longshore Contract Document (PCLCD) to which Bellingham was a partyby virtue of being a member of the Pacific MantimeAssociation (PMA) ILWU members shouldhave been ordered from the dispatch hall to operate the bulldozers used on top of the salt padBarry Frost the Respondents vice president and amember of its labor relations committee admittedin his testimony that when this matter was discussed Bellingham contended that the collectivebargaining agreement was inapplicable to the situanoncompliance serves as a triggering event for the issuance of a cornplaintIn light ofGolden Grainthe Board has decided to reverse thefinding that the Respondents failure and refusal to comply with the 10(k)determination independently violated Sec 8(b)(4)(iiXD)The Order andnotice previously issued in this proceeding will be modified accordingly291NLRB No 13 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion because Bellingham had no control over thesalt after it went into the hopper The Respondentthen filed a grievance under the PCLCD seekingin lieu of pay as compensation for not getting theassignmentof work During all subsequent unloadings at the dock AWPPW represented employeescontinued to operate the bulldozers on top of thesaltpad and the Respondent continued to filegrievances for in lieu of pay At some point Bellingham approached the Employer about acting asa contractor for the work on top of the salt padbut the Employer rejected the request Meanwhilethe Respondents grievances proceeded through thevarious steps of the PCLCD grievance procedureuntil they were submitted for arbitration in late1982When AWPPW learned that these grievanceshad been referredto anarbitrator it advised theEmployer by letter dated December 6 1982 that itwould take whatever action it determinesis necessary-up to and including work stoppage-toassure that [the bulldozer operator] jobs remaincovered by the AWPPW and its Local Union asthey have in the pastOn December 16 1982 the Employer filed acharge alleging that both ILWU and AWPPW violated Section 8(b)(4)(D) of the Act On August 81983 following a 10(k) hearing the Board issueditsDecision and Determination of Dispute inwhich it found reasonable cause to believe thatbothAWPPW and ILWU violated Section8(b)(4)(D)Regarding the Respondent the Boardbased its finding of reasonable cause on the Respondent s filing of grievancesagainst BellinghamRelying on evidence thatBellinghamhad no controt over the work in dispute and that employeesrepresented by the Respondent never had performed such work the Board rejected the Respondent swork preservation defense and foundreasonablecause to believe that the Respondent sgrievanceshad an object of applying indirect pressure onthe Employerto assignthe disputed workto ILWU represented employees Additionally theBoard found reasonable cause to believe thatAWPPW also violated Section 8(b)(4)(D) based onthat Union s strike threat On the merits the Boardconcluded that the Employers AWPPW represented employees were entitled to perform the work indispute based on, inter alia the Employers practicepreferenceand assignment,relative skills andtrainingand efficiency and economy of operationsSubsequent to the 10(k) hearing but before theissuanceof the Board s Decision and Determination of Dispute an arbitrators decision issued favorable to the Respondents position under thePCLCD That decision indicated that on February10 1983 aftera hearing inwhich the Respondentand PMA participated Arbitrator Forrester decided that the dispute regarding the Respondents inlieu of claims turned on the determination of controt of cargoWhile noting PMA s position thatBellinghamscontrol of the cargo ends when thecargo is dumped into the hopper on the dock thearbitrator nevertheless found that the salt dischargeoperation is a continuous movement of cargo fromthe ship to the place of rest on the salt pad Hetherefore concluded that thework opportunity incontention is longshore workbut further heldthattime in lieuwas not payable for the Respondents claimsmade before the issuance of hisdecisionFollowing the arbitration decision Bellingham and the PMA honored the Respondent snew claims for in lieu of pay but only until the issuance of the Board s 10(k) awardAfter theissuanceof the Board s 10(k) decisionthe Respondent failed to notify the Regional Director for Region 19 that it would comply with theBoard s decision and continued to file time in lieugrievancesagainst BellinghamBased on this conduct in derogation of the Board s 10(k) award theRegion issued an 8(b)(4)(D) complaint against theRespondentOn December 14 1984 the Boardissued its Decision and Order finding that the Respondent had no validwork preservation objectand that the Respondents grievances were calculated to induceBellinghamto pressure the Employer into reassigning the disputed work to ILWUrepresented employeesThe Board also held thatthe arbitrators decision was not controlling because neither the Employer nor AWPPW was aparty to that proceeding and because the arbitration decision was superseded by the superior authorityof the Board s subsequent 10(k) awardunderCarey vWestinghouseCorp375 US 261(1964)Thus on the facts in this case the Boardconcluded that the Respondents filing of in lieu ofgrievances bothbeforeandafterthe 10(k) awardamounted to an economic device employed bytheRespondentagainstBellinghamto force theEmployer to assign the disputed work to ILWUmembers and as such constituted proscribed economic coercion within themeaning ofSection8(b)(4)(D)Finally, the Board rejected the Respondent s affirmative defense thatBill Johnson sRestaurants vNLRB461U S 731 (1983) compelted a stay of the 8(b)(4)(D) proceedings TheBoard reliedon its reasoninginLongshoremenIL WU Local 32 (WeyerhaeuserCo) 271 NLRB 759(1984) 4 that as any Section 301 suit brought to en4 Enfd 773 F 2d 1012 (9th Cir1985)certdenied476 US 1158(1986) LONGSHOREMEN ILWU LOCAL 7 (GEORGIA PACIFIC)91force the arbitration award would be contrary tothe Board s 10(k) award and would seek to achievea prohibited objective the suit would lack a rea,,onable basis in fact and lawThe Parties Positions on RemandThe General Counsel agrees with the Board searlier finding that the grievances filed by the Respondent after the Board s 10(k) award issued violated the Act Regarding the Respondents filing ofgrievances before the 10(k) award however theGeneral Counsel now believes that the better viewis that the in lieu of claims did not constitute proscribed coercionThe General Counsel initiallyargued that there was an apparent conflict betweenthe Board s finding that such conduct constitutes aviolation and its prior decisions inRetailClerksLocal 770 (Hughes Markets)218 NLRB 680 683(1975)andSheetMetalWorkers Local 49 (LosAlamosConstructors)206NLRB 473 476-477(1973) She then points out that inCarey vWestinghouseabove the Supreme Court held that beforethe Board makes its 10(k) determination an aggrieved union in a jurisdictional dispute is free topursue its contractual remedies through arbitrationWhile recognizing thatCareycan be distinguishedhere on the ground that the Respondents grievance was filedagainst anemployer that had nocontrol over the disputed work the General Counsel contends that the distinction is not meaningfulbecause the national policy of encouraging the arbitration of labor disputes is implicated in either situationShe notes that it is possible the arbitratormight find the grieving union is not entitled to perform the work in dispute Furthermore even if thearbitrator finds in favor of that union, the GeneralCounsel points out that there is no reason to believe in advance that the arbitrators decision willbe inconsistent with any subsequent Board 10(k)determination She notes that although the employer s assignmentof the work would be entitled togreatweight in the latter proceeding this is justone factor that the Board is required to take intoaccount in deciding the jurisdictional disputeThe General Counsel further contends that theRespondent in this case was seeking through arbitration onlyin lieuof payments and not the workitselfThe General Counsel therefore argues citingW R Grace & Co v Rubber Workers Local 579461 U S 757 (1983) that it would not offend thepolicies of the Act to permit the Respondent toseek damages for breach of contract at least untilthe Board has decided the 10(k) case The GeneralCounsel finds inapposite here cases such asAssociated General Contractors of California vNLRB514F 2d 433 438-439 (9th Cir 1975), andCarrier AirConditioning Co vNLRB547 F 2d 1178 1191-1193 (2d Cir 1976) which hold that a contractprovision providing for the assessment of a monetary penalty against an employer for failing to provide its employees with work they had not traditionally performed or which that employer did notcontrol constitutes coercion proscribed by Section8(b)(4)(u)She emphasizes that those cases involveSection8(b)(4)(B)and not as here Section8(b)(4)(D)and that the statutory scheme of theformer does not manifest a Congressional intent toencourage the resolution of the dispute throughprivate methods of adjustment as is the case withjurisdictional disputesThus in the General Counsel s view the Board in applying Section 8(b)(4)(D)is less free at least before making its 10(k) determinationto interdict contractual procedures thatcould resolve a jurisdictional dispute than it wouldbe for purposes of Section 8(b)(4)(B) She furthercontends that before making such a determinationunder Section 10(k) the Board could not find thata grievance was barred under Bill Johnson s aslacking a reasonable basis in fact and lawIn its brief, the Employer initially emphasizescitingWeyerhaeuserabove that both the Boardand the courts have recognized that the filing ofgrievances can amount to coercive activity in certarn situations 5While noting that in this case Bellingham did not control the disputed work theEmployer contends thatBellinghams ability to influence the Employers work assignment made it asuitable vehicle for the Respondents coercion TheEmployer states that because it pays Bellingham ona cost plus basis for services rendered Bellinghamcould pass along to it the cost of any time in lieuclaimsThe Employer further contends that byfiling these claims the Respondent can effectivelyimpose economic pressure on it to assign the disputedwork to ILWU represented employees Inthe Employers view this tendency to influence itsbusiness decisions constitutes coercion within themeaning of Section 8(b)(4)(D) Furthermore basedonWeyerhaeuser Coabove andEmery Air Freightabove the Employer argues that a finding of proscribed conduct here is not inconsistent with theSupreme Court s decision inBill Johnson saboveAccordingly the Employer urges the Board to reaffirm its original decision in this caseThe Respondent argues that regardless ofwhether the Board has issued an adverse workaward under Section 10(k) the filing of contractualgrievances does not constitute unlawful coercion5In so contendingthe Employerrelies onIronworkers (Hoffman Construction)273 NLRB 260 (1Q84) andTeamsters Local 705 (Emery AirFreight)278NLRB 1303 (1986) remanded820 F 2d 448 (D C Cir1987) 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 8(b)(4)(D) It emphasizes that inCarey vWestinghouseabove theSupreme Court recognized that judicial action ofthis nature is not the kind of conduct that triggersthe Boards jurisdiction to resolve such disputesThe Respondent further notes that there is nothingin the legislativehistory of the Act that demonstrates any Congressional concern with proscribingor limiting the filing of grievances The Respondent therefore urges the Board to dismiss the instantcomplaintDiscussionWe find that the Board had jurisdiction to issuethe 10(k) award based on AWPPW s work stoppage threatWe also agree with the Board s earlierfinding that ILWU violated the Act by filing gnevancesafterthe 10(k) award issued because at thatpoint the grievance filings lacked a reasonable basisand reflected an improper motivation to underminethe Boards 10(k) award 6 We do not howeveragree that ILWU s filing of grievancesbeforethe10(k) award issued was coerc[ive]within themeaningof Section 8(b)(4)(ii)(D) of the Act 7There can be no doubt that our national laborpolicy encourages resort to the grievance arbitration procedure as the preferred method of resoleinglabor managementdisputesCongressionalintent is clearly set forth in Section 203(d) of theAct which statesFinal adjustment by a method agreed upon bythe parties is hereby declared to be the desirablemethod for settlement of grievance disputes arising over the application or interpretation of an existing collective bargaining agreementThis Congressional policy has repeatedly receivedthe recognition and respect of the Supreme CourtAlmost 30 years ago the Court declared thatfederal policy is to promote industrial stabilization through the collective bargainingagreementA major factor in achievingindustrial peace is the inclusion of a provisionfor arbitration of grievances in the collectivebargaining agreement 88 LongshoremenIL WU Local32 (Weyerhaeuser Co)271NLRB 759(1984) enfd 773 F 2d 1012(9th Cir 1985)certdenied 476 US 1158(1986) SeeBill Johnson s Restaurants v NLRB461 U S 731 (1983) discussed below°To the extent that such casesasHoff fman Constructionsupra, 273NLRB 260(1984) as well as our prior decisions in this proceeding (reported at 273 NLRB 363 (1984)and 267 NLRB 26 (1983)) are inconsisteat with our decision today they are overruled8 Steelworkers YWarrior& GulfNavigationCo363US 574 578(1960)See Steelworkers v AmericanMfg Co363U S 564(1960)Steelworkers v Enterprise Wheel&Car Corp363 U S 593(1960)These threecases commonly referred to collectively as theSteelworkers TrilogywereIn 1987 the Court citing Section 203(d) reiteratedthat Federal labor policy reflect[s]a decided preference for private settlement of labor disputeswithout the intervention of government 9 TheBoard itself has a long history of withholding itsauthority to adjudicate alleged unfair labor practices in order to facilitate private dispute resolutionunder the grievance arbitrationprocessE gUnited Technologies Corp268 NLRB 557 (1984)Collyer InsulatedWire192NLRB 837 (1971)SpielbergMfgCo,112 NLRB 1080(1955)In lightof the strong Congressional policy of encouragingtheprivate settlement of disputes through thegrievance arbitration machinery the Board shouldbe reluctant to find that the mere filing of an arguably meritorious contractual grievance is prohibitedunder the ActFurthermore inCarey vWestinghouseCorp375U S 261(1964) the Supreme Court spelled out inno uncertain terms its view that the grievance arbitration process has a major role to play in settlingjurisdictionaldisputesThe Court heldinCareythat prior to a Board 10(k) award a union involvedin a jurisdictional dispute may file a contractualgrievance pursue it to arbitration and seek to enforce an arbitration award under Section 301 TheCourt stated that the underlying objective of thenational labor laws is to promote collective bargaining agreements and to help give substance tosuch agreements through the arbitration processthat[g]rievance arbitration is [a common]methodof settling disputes over work assignmentsandthat[s]ince § 10(k) not only tolerates but activelyencourages voluntary settlements of work assignment controversies between unionswe concludethat grievance procedures pursued to arbitrationfurther the policies ofthe Act 375U S at 265-266 10We do not distinguishCareyon the ground thatthere the employer against which the grievancewas filed controlled assignment of the disputedreaffirmedinAT&T TechnologiesYCommunicationsWorkers475 US643 (1986) where theCourt statedthat theyhave served the industrialrelations community well and have led to continued reliance on arbitration rather than strikes orlockoutsas the preferred method of resolvingdisputes arising during the term of a collective bargaining agreement475 US at 648PaperworkersvMisco108 S Ct364 370 (1987)° As noted bythe General CounselAssociatedGeneral Contractors ofCalifornia vNLRB514F 2d 433 (9th Cir 1975)involved Sec8(b)(4)(B)not Sec8(b)(4)(D)Sec 8(b)(4)(B) has not been interpreted bythe SupremeCourtas reflecting a Congressional preference for privateresolution of disputes and thereforeAssociatedGeneral Contractorsis notcontrolling here FurthermoreAssociatedGeneral Contractorswas decided before the Supreme Court s decision inBill Johnson s Restaurants vNLRB461 U S 731 (1983)discussed infraSimilarlyEmery Air Freightsupra citedby theEmployer offers limited guidance here as it too involved Sec 8(b)(4)(B)and not Sec8(b)(4)(D) LONGSHOREMENILWU LOCAL 7 (GEORGIA PACIFIC)93work whereas here the evidence before the Boardshows that Bellingham does not control the disputed work Thisreasoning misses the point nationallabor policy is equally implicated in either situationAs the Court observed inCarey[T]here iswork for the arbiter whatever the Board maydecide375 U S at 270 Ininstances inwhich theemployer lacks control over the disputed work thearbitratormay decide that the grieving union hasno valid contract claim In that case, the dispute asa practical matter may end and there would be nonecessity for governmental intervention If the arbitrator decides that the grieving union is contractually entitled to the disputed work despite the employer s lack of control there is no inconsistencywith any Board determination for none has yetissued If the dispute reaches the Board and theBoard disagrees with the arbitrator, the Board ssuperior authoritymay be invoked and theBoard s award would take precedence 375 U Sat 272 In either event the therapy of arbitrationisbrought to bear in a complicated and troubledareaIdThereforewe do not distinguishCareybut rather interpret it expansively in accord withthe statutory objectiveof encouragingthe privateresolution of disputes II Indeed Board precedentr' Chairman Stephens agrees that so far as the policies underlying Sec8(b)(4)(D)are concerned it should not matter whether the employeragainst which the grievance is filed has control over the work in question and for that reason he isjoining his colleagues in finding no violation of Sec8(b)(4)(D)based on the filing of the time in lieu grievancesprior to the issuance of the Board s 10(k) determination However he regards it as an open question-not before us in this case-whether thosesame grievances might be found to be violations of Sec 8(bX4)(B) of theAct Insofaras the Respondent may be seeking through the grievanceprocedure to impose a monetary penalty on Bellingham because Georgia Pacific is assigning its employees who are not represented by the Respondentto dothe work in question one might argue that the Respondent is attempting to penalize an employer in order to compel it to ceasedoing business with another person Bellingham can avoidliability onlyby canceling its contract with Georgia Pacific and contractingonly withemployerswho do notinsist on keeping the bulldozer work for their ownnon ILWUemployeesThusan 8(b)(4)(B) violation is at least arguablypresentAssociatedGeneral Contractors of California vNLRBsupra 514F 2d at 438-439 (finding Sec 8(bX4)(B) based on grievance filed againstemployer whohad no control over the work which the union sought foritsmembers)But seeTeamstersLocal 705 v NLRB820 F 2d 448 (D CCir 1987)remanding in partTeamstersLocal 705 (Emery Air Freight)278 NLRB 1303 (1986) (declining to enforce an 8(bX4)(B) finding without explicationof how thecontractual provision invoked in the grievanceis itself unlawful either as written or as applied)Chairman Stephenswould not howeveruse Sec 8(b)(4)(D) as ameans of striking at the evilsproscribed by Sec8(b)(4)(B)It is true ofcourse that the two sections are not mutually exclusiveNLRB Y Operating EngineersLocal 825400 U S 297 305-306 (1971)Plumbers Local 5(Arthur Venneri Co)137NLRB 828 830-832 (1962)enfd as modified321 F 2d 366 371 (D C Cir 1963) But themere factthatthe same conduct can theoreticallybe prohibitedunder different sectionsof the Act isnot grounds for using the logic supporting a finding of one violation inorder to bolster the finding of a different violation particularly whenonly the latterviolation has been allegedSeeUSCP-WESCO Inc VNLRB827 F 2d 581 586 (9th Cir 1987) (upholdingBoards quashing ofa 10(k)notice but noting that where picketing has a cease-doing businessobjectivethe employer can file an 8(b)(4)(B)charge)has so interpretedCarey seloquent language SeeUnited Technologies268 NLRB at 560The Supreme Court s decisioninBill Johnson'sRestaurants vNLRB461US 731 (1983) lendsfurther support to our view The Court held thatthe Board may not enjoin a state court lawsuit regardless of the plaintiff's motive unless the suitlacks a reasonable basis in fact or law The Courtrejected the Board s view that a violation of theAct is established simply by a showing that thelawsuitwas filed for a retaliatory motive TheCourt reasoned that the Board s approach did notgive sufficient weight to the first amendment rightof access to the courts and to compelling state interests in the maintenance of domestic peaceAnalogous considerations lead us to concludethat theBill Johnson'stest should be applied hereFirst preserving access to the grievance machineryis critical because it is the first step in a Section 301lawsuit toy enforce an arbitrators award This considerationcloselyparallels the first amendmentconcerns of the Court inBill Johnson sSecondCareyteaches that private resolution of junsdictional disputes is a paramount Federal policy Thisconsideration is at least equal to the states interestsin the maintenance of domestic peace which wasstressed in theBillJohnson sanalysisTheseweighty interests, like the ones the Court discussedin Bill Johnson s,militate against a rule barring theprocessing of an arguably meritorious pre 10(k)award work assignment grievance simply on ashowing of prohibited motive Therefore underBill Johnson sboth unlawful motive and lack ofreasonable basis should be established before theBoard may brand themerefilingof a pre 10(k)grievance as unlawful coercion under Section8(b)(4)(ii)(D)Thus, we find that the Respondents grievancesfiled before the 10(k) determination do not constitute coercion because the grievances were arguablymeritorious Indeed, an arbitrator found that thegrievanceswere in fact meritorious Further wedo not center the analysis on the right of controlquestion right of control is simply a factor thatmay be relevant in determining whether the gnevance is arguably meritorious 12In sum, we modify the Board s original Decisionand Order and dismiss the complaint insofar as itallegesthat the filing of grievances before the 10(k)determination issued violated the ActWe otherwise affirm the earlier decision, except as modifiedby footnote 3, supra12 Asexplained in fn 11 supra Chairman Stephens acknowledges thatthese grievances might be found unlawful if considered in a proceedingbased on an 8(b)(4)(B) allegation 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board affirms itsOrder previously issued in this proceeding at 273NLRB 363 (1984) except as modified belowISubstitute the following for paragraphs 1(a)and (b)(a)Filing in lieu of claims for work performedby members of Local Union No 194 Associationof Western Pulp and Paper Workers with an objectof forcing or requiring Bellingham Division Georgia Pacific Corporation to assign contrary to theBoard s Decision and Determination of Dispute reported at 267 NLRB 26 (1983) the work describedbelow to employees represented by Local UnionNo 7 International Longshoremen s and Warehousemen s Union rather than to employees represented by Local Union No 194 Association ofWestern Pulp and Paper Workers The work consists ofThe operation of bulldozers for the purpose ofpiling salt on a salt pad owned by the Employer and located on a pier leased to the Employerduring times when ships and barges contaming salt to be deposited on that pad arebeing unloaded at the pier by employees ofBellingham Stevedoring Company who arerepresented by ILWU2Substitute the following for paragraphs 2(a)and (b)(a)Withdraw and cease filing in lieu of claimswhich have an object of forcing or requiring Bellingham DivisionGeorgia Pacific Corporation toassign contrary to the Board s Decision and Determmation of Dispute reportedat267NLRB 26(1983) the work described above to employeesrepresented by Local Union No 7 InternationalLongshormen s and Warehousemen s Union ratherthan to employees representedby Local Union No194Association of Western Pulp and Paper Workers(b)Reimburse Bellingham Stevedoring Company and the Pacific Maritime Association for any inlieu of claims paid to the Respondent for theabove described work following the Board s Decision and Determinationof Dispute3Substitute the attached notice for that attachedto the Board s original OrderAPPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOTfile in lieu of claims for work performed by members of Local Union No 194 Association of Western Pulp and Paper Workers withan object of forcing or requiring Bellingham DivisionGeorgia Pacific Corporation to assign contrary to theBoard s Decision and Determination ofDispute reported at 267 NLRB 26 (1983) the workdescribed below to employees represented by ourlabor organization rather than to employees represented by Local Union No 194 Association ofWestern Pulp and Paper Workers The work consists of%The operation of bulldozers for the purpose ofpiling salt on a salt pad owned by the Employer and located on a pier leased to the Employerduring times when ships and barges contaming salt to be deposited on that pad arebeing unloaded at the pier by employees ofBellingham Stevedoring Company who arerepresentedby ILWU`WE WILL withdraw and cease filing in lieu ofclaimswhich have an object of forcing or requirmg Bellingham Division Georgia Pacific Corporation to assign contrary to the Board s Decision andDetermination of Dispute reported at 267 NLRB26 (1983)the work described above to employeeswhom we represent rather than to employees represented by Local Union No 194 Association ofWestern Pulp and Paper WorkersWE WILL reimburse Bellingham Stevedoring Coand the Pacific Maritime Association for any inlieu of claims paid to our labor organization withinterestfor the above described work followingthe Board s Decision and Determination of DisputeLOCAL UNION No 7 INTERNATIONAL LONGSHOREMEN S AND WAREHOUSEMEN S UNION